Order and judgment, Supreme Court, New York County, entered November 4, 1976, which granted plaintiff summary judgment, unanimously affirmed, without costs and without disbursements, for the reasons stated at Special Term. This is without prejudice to a submission pursuant to the separation agreement of April 17, 1973 between the parties, to the court under the provisions of the New York Simplified Procedure for court determination of disputes, CPLR 3031, et seq., of the contention by the husband of a substantial change in circumstances leading to a diminution of the amount of alimony. The provision in the separation agreement for conferring jurisdiction for amounts "thereafter to be paid” is proper. Stoddard v Stoddard (227 NY 13) was determined long before the procedural devices which permit submission. To look into a change of circumstances in marital support cases is not uncommon. (Kover v Kover, 29 NY2d 408.) However, the agreement contemplated the submission of a contention of change for the future and not retroactively. Concur — Kupferman, J. P., Evans, Capozzoli, Lane and Yesawich, JJ.